DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on July 18, 2022, is acknowledged.
Cancellation of claim 16 has been entered.
Claims 1-15 and 17-28 are pending in the instant application.
The Substitute Specification filed July 18, 2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Species II (Fig. 10), claims 12-15, 17-19 and 21-28 in the reply filed on July 18, 2022 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15, 17-19 and 21-28 is/are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Kim et al. (WO 2019/240331 A1).
Regarding claim 12, Kim discloses an electronic device (Fig. 8) comprising: a display module (201) having an active area (200, Fig. 2) in which pixels are disposed and a non-active area (231, bezel region in Fig. 2), in which pixels are not disposed, adjacent to the active area, the active area including a module hole (210); a window (202) disposed on the display module; a light shielding layer (221) disposed on an upper surface or a lower surface of a module area (Hole bezel + CAM hole) of the window (202), the module area (Hole bezel + CAM hole) overlapping a region of the display module adjacent to the module hole (210); a light blocking layer (230) below the light shielding layer (221) and overlapping the module area (Hole bezel + CAM hole, Fig. 8); and an electronic module (310) disposed in an opening formed by the module hole (210).
Regarding claim 13, Kim discloses an electronic device further comprising: a first adhesive layer (203) disposed between the display module (210) and the window (202), the first adhesive layer including a first opening defined therethrough that overlaps with the module hole (Fig. 8); a functional layer (2016) disposed between the display module (201) and the window (202), the functional layer (2016) including a second opening defined therethrough that overlaps with the module hole (210); and a second adhesive layer (2017) disposed between the functional layer (2016) and the display module (substrate 2019), the second adhesive layer (2017) including a third opening defined therethrough that overlaps with the module hole (210); wherein the electronic module (310) is disposed in an opening formed by at least one of the module hole, the first opening, the second opening and the third opening (Fig. 8).
Regarding claim 14, Kim discloses an electronic device wherein the first, second, and third openings have a size greater than the module hole (210) or a size that is substantially the same as the module hole, and the light blocking layer (230) is disposed in inner areas of the first, second, and third openings (Fig. 8).
Regarding claim 15, Kim discloses an electronic device wherein the light blocking layer comprises an organic mixture comprising a black dye or pigment (π[0054]).
Regarding claim 17, Kim discloses an electronic device wherein the light shielding layer (221) has a width that is greater than a width of the light blocking layer (230).
Regarding claim 18, Kim discloses an electronic device wherein the active area comprises: a first area (hole bezel region) adjacent to the module hole; and a second area (A/A) surrounding the first area (Fig. 8), wherein the at least one pixel is not disposed in the first area, and the at least one pixel (at locations of TFTs 2018) is disposed in the second area (Fig. 8).
Regarding claim 19, Kim discloses an electronic device wherein the light blocking layer (30) overlaps with the first area (hole bezel region, Fig. 8).
Regarding claim 21, Kim discloses a display device (Fig. 8) comprising: a display module (201) having a first area (200 in Fig. 2) in which pixels are disposed, a second area (231, bezel region in Fig. 2) including a first opening and a third area (Hole bezel, Fig. 8) disposed between the first area and the second area; a functional layer (2016) disposed on the display module, the functional layer (2016) including a second opening overlapping with the first opening and a first inner side surface defining the second opening; a window (202) disposed on the functional layer and including a first surface and the second surface; a light shielding layer (221) disposed on the first surface or the second surface of the window; a first adhesive layer (203) disposed between the display module and the window, the first adhesive layer including a third opening overlapping with the first opening and a second inner side surface defining the third opening; a second adhesive layer (2017) disposed between the functional layer (2016) and the display module, the second adhesive layer Including a fourth opening overlapping with the first opening and a third inner side surface defining the fourth opening; and a light blocking layer (230) disposed on at least one the first to third inner side surfaces. 
Regarding claim 22, Kim discloses a display device wherein the second, third and fourth openings have a size greater than the first opening or a size that is substantially the same as the first opening (Fig. 8).
Regarding claim 23, Kim discloses a display device wherein the light blocking layer comprises an organic mixture comprising a black dye or pigment (π[0054]).
Regarding claim 24, Kim discloses a display device wherein the light blocking layer (230) contacts the light shielding layer (221).
Regarding claim 25, Kim discloses a display device wherein the light shielding layer (221) overlaps with at least portion of the third area.
Regarding claim 26, Kim discloses a display device wherein the light shielding layer (221) surrounds at least portion of the first opening.
Regarding claim 27, Kim discloses an electronic device comprising: a display module having a first area (200 in Fig. 2)  in which pixels are disposed, a second area (231, bezel region in Fig. 2) including a first opening and a third area (Hole bezel region) disposed between the first area and the second area; a functional layer (2016) disposed on the display module, the functional layer (2016) including a second opening overlapping with the first opening and a first inner side surface defining the second opening (Fig. 8); a window (202) disposed on the functional layer (2016) and including a first surface and the second surface; a light shielding layer (221) disposed on the first surface or the second surface of the window; a first adhesive layer (203) disposed between the display module and the window, the first adhesive layer (203) including a third opening overlapping with the first opening and a second inner side surface defining the third opening; a second adhesive layer (2017) disposed between the functional layer and the display module, the second adhesive layer (2017) including a fourth opening overlapping with the first opening and a third inner side surface defining the fourth opening; and a light blocking layer (230) disposed on at least one the first to third inner side surfaces; and a housing (front case 101, Fig. 1b) coupled to the window.
Regarding claim 28, Kim discloses an electronic device further comprising: an electronic module (310) overlapping at least portion of the first opening.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879